NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-55342
Shetty,
                                                D.C. No. 2:16-cv-08774-GW-FFM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

THE BANK OF NEW YORK MELLON as
Trustee for the Certificateholders CWALT,
Inc. Alternative Loan Trust 2005-43
Mortgage Pass-Through Certificates, Series
2005-43, a fictitious entity formerly known
as The Bank of New York; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his diversity action alleging pre-foreclosure claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(6), and we may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal of Shetty’s action was proper because Shetty failed to allege facts

sufficient to “state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 677-78 (2009) (explaining that “[a] pleading that offers labels and

conclusions” or “naked assertions devoid of further factual enhancement” is

insufficient to survive a motion to dismiss (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellee The Bank of New York Mellon’s request for judicial notice

(Docket Entry No. 15) is denied as unnecessary.

      AFFIRMED.




                                           2                                     17-55342